Action to enjoin certain labor unions from operating in the territory of the local union represented by plaintiffs, and for other related relief. Judgment in favor of plaintiffs reversed on the law, without costs and the complaint dismissed on the law, without costs. The facts as found by the trial court are affirmed. The plaintiffs have not exhausted their remedies within the parent organization, as required by its constitution, and the undisputed facts are not persuasive that there may be such injury during the time required to pursue them as to induce the court to accept jurisdiction at this time. Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.